MEMORANDUM**
Anita Devi and her son Kunaal Venkat, natives and citizens of Fiji, petition for review of the Board of Immigration Appeals’ (“BIA”) denial of their second motion to reopen. Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for abuse of discretion a denial of a motion to reopen, Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996), and we deny the petition for review.
The BIA considered Petitioners’ affidavit and attached news report regarding changed country conditions in Fiji and found that this evidence did not warrant reopening, and Petitioners did not demonstrate prima facie eligibility for asylum or withholding of deportation. See Mendez-Gutierrez v. Ashcroft, 340 F.3d 865, 870 (9th Cir.2003). Accordingly, the BIA did not abuse its discretion in denying Petitioners’ motion to reopen because the BIA’s denial was not arbitrary, irrational or contrary to law. See Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 The panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).